Allow me to congratulate you on your election, Mr. President, and to thank His Excellency Mr. Sam Kutesa for his leadership throughout the previous session. We have great expectations for this session, recognizing that there is an urgent need for action on so many issues and in so many areas of the globe. While acknowledging the challenges that lie ahead, we sincerely hope that by working together we can turn those challenges into opportunities and make significant progress in achieving some of our common goals.
As we celebrate the 70 years of the United Nations, I find myself reflecting on the past 23 years, beginning in 1992, when Croatia joined the United Nations and has since gone on to contribute to the Organization’s legacy and achievements for almost a third of its existence. During those 23 years, Croatia has transformed itself from a recipient of United Nations assistance and an item on the Security Council’s agenda into an active member supporting the work of our Organization in many areas. Croatia has served on the Security Council and has held the presidency of the Economic and Social Council, and has actively and substantively contributed to our common cause, whether in peacekeeping missions, peacebuilding efforts, arms control, economic and social development, gender equality, strengthening the international legal architecture, or reforming the General Assembly. The United Nations can rest assured that Croatia will continue its efforts and contributions.
Can we truly say that we are doing enough to ensure peace, security and human rights? Are we doing enough to protect our planet, the only one we have? Member States, all 193 of us, should not forget how important membership is, nor how important are the commitments that we have made to ensuring global peace and security. Strengthening the role of the United Nations and promoting international relations and economic order is in the interest of all nations. That is not an empty phrase, but a reality that we must constantly be mindful of.
We must ask ourselves whether we are currently meeting the expectations that people around the globe have of the United Nations and of us as Members. The answer is obvious, and not flattering. Too many armed conflicts persist, too many people are denied basic human rights, too many children go to sleep
hungry every night, and too many women and girls are left behind. We are witnessing a breakdown in basic governance and increasing economic despair in too many parts of the world, with more than 1 billion children worldwide living in poverty. It is heartbreaking just to read the number of children who, according to UNICEF, die each day as the result of poverty — 22,000. This is where a commitment to the 2030 Sustainable Development Goals (resolution 70/1) is not just necessary, but perhaps overdue. I was inspired by the spirit of our Summit last week and hope that it will materialize swiftly and purposefully into actions and accomplishments.
We live in a world so rich with potential and beauty, natural and man-made alike, and yet we have witnessed one atrocity after another. This year marks numerous tragic anniversaries, among which we note the one hundredth anniversary of the unspeakable Armenian tragedy, the seventieth anniversary of the liberation of Auschwitz, and the twentieth anniversary of the genocide at Srebrenica. With regard to anniversaries, we should ask ourselves whether they are personal events intended only for the victims and the survivors, or whether they are general reminders designed to alert all of us to how much we have forgotten since our initial attempt to maintain world peace.
Accountability should always be at the centre of our actions. The fight against impunity for war crimes, crimes against humanity and genocide is not only a matter of justice. It is an equally important element of conflict prevention. No crime should go unpunished, and the effective prosecution of those responsible has to be ensured. We should spare no effort to put an end to the culture of impunity. Croatia is a strong supporter of the International Criminal Court. As the victim of aggression in the 1990s, we are proud to be the thirteenth State to ratify the Kampala amendments on the crime of aggression.
Nearly everything can be prevented. Time will, as always, determine who was right and who was wrong, but is that the only alternative to hindsight? Too often, we have to deal with the consequences of our inaction. Too often, instead of solving problems at their source and addressing the root causes at an early stage, we are required to spend more time and resources on the crises after allowing them to spin out of control. That is because we ignored the early signs or we just did not have the time or the courage to get involved. We must change that approach. We must act in time, with
15-29562 9/54

A/70/PV.19 30/09/2015
determination and adequate resources. That is not only the right thing to do. It is smart thing to do. The migrant crisis, which has flooded numerous European States, is a textbook case of paying too high a price as a consequence of inaction.
The challenge of migration is nothing new. It has been a part of human existence since the dawn of humankind. However, with 60 million people on the move worldwide, what is new is the lack of clear guidelines and comprehensive policies. We need sound legal, social, economic, humanitarian and logistical solutions. The current migrant and refugee problem has national, regional and global aspects. It cannot be addressed — yet alone solved — by one State alone. It is a multidimensional problem that requires multilateral solutions, in terms of protection against terrorism, preventive diplomacy and sound development. Whoever wants to avoid that issue, or pretend that it does not exist, will simply not be able to help solve it.
Since mid-September, with almost 80,000 people having entered Croatia, my country has joined a list of European Union and neighbouring South-East European countries that have been heavily burdened by the current crisis. Croatia has to look at that issue from its own perspective, while keeping in mind historical, current and future global policy trends. And finding the right balance of national, regional and global considerations is the hardest task. We must focus on both micro and macro levels at the same time, while keeping in mind what is really at stake: human lives and the future of so many individuals and their families. Here, I ask for consensus within the European Union. Here, I ask for a global response. Here, I ask that we focus on the rule of law and the conventions that we signed at the end of the Second World War.
The solution to the migrant crisis in Europe will have to be addressed at the highest global level in several ways. It is an issue that involves ways of defending against terrorism, which, together with extremism in all its forms, must be prevented and defeated at its core. But it is also an issue that involves providing sufficient financial and material aid to refugee camps in Turkey, Jordan, Lebanon and elsewhere in that part of the world. And equally important, it is an issue of efficiently policing and administering international borders. Last but not least, it is an issue that involves combating those who profit from human trafficking and eliminating their networks.
The first thing that always comes to mind is educating our children, our future generations, working harder at achieving global citizenship and building on the United Nations idea of a global classroom, such as the Global Education Initiative, in which Croatia is proud to serve as a champion country. It is important to establish a curriculum on common standards for global citizenship, a curriculum that should become compulsory for all children in their formative years. We need to deliver on the promise of the right to education.
It seems clear that legislation is not enough. We need a change of mindset and behaviour, and that is only possible through education. We must promote education that instils tolerance, trust, compassion, integrity, truth and respect for the dignity of the individual and gender equality. Children are not born with hatred, intolerance, racism, sexism, prejudice or stereotypes in their hearts and minds. They have much to teach us.
The rostrum in front of me bears the logo which 70 years ago became a symbol, not just of the United Nations, but of the better world that we then envisioned for ourselves. Since that time, progress has been achieved in some areas, while there have been alarming developments in others. I am hopeful that our quest for a better, safer and more prosperous world is far from over.
To take one example of the dangers we face, the impact of climate change and global warming on the economy, development, security, political stability and human rights of all countries can no longer be ignored. As we can see for ourselves, the United Nations logo shows the world from the perspective of the Arctic Circle and, sadly, last year’s winter was one of the warmest ever. As the Arctic ice melts and the oceans grow warmer, do we truly grasp the full impact that that has already had on our planet?
We cannot predict the final impact that those changes will have. All over the world, and in Croatia as well, we are recording changes in sea temperature and have witnessed unprecedented changes in the ecosystem. In Croatia’s beautiful Adriatic Sea, we have begun documenting the arrival of new species of fish from tropical waters. That represents a trend that many other countries are witnessing, and there has to be a joint solution on that front. With sea levels rising, many coastal States, like Croatia, will be seriously affected, while the even greater impact that some of our fellow
10/54 15-29562

30/09/2015 A/70/PV.19
Member States may face will be detrimental to their very existence.
It is vital that our actions deal with the interrelationship between climate change, natural resources, prosperity and security. We have to fully understand how those interactions will affect our future prosperity, stability and development. In that regard, we must realize how fragile life is on this planet and that the damage that we have done may not be reversible. We must learn how to change our behaviour and to show more respect for our planet.
The twenty-first session of the Conference of the Parties to the United Nations Framework Convention on Climate Change is a chance that we cannot afford to miss. We should collectively take pride in the fact that we did not miss the chance presented by the Third International Conference on Financing for Development at Addis Ababa. We must remain committed to finding and executing the effective means of implementation for our ambitious 2030 Agenda for Sustainable Development (resolution 70/1) and follow the Addis Ababa Action Agenda to the fullest extent.
Unfortunately, the world continues to be appalled by the brutality of a multitude of violent acts and to face increasingly complex security threats involving non-State actors. In this context of evolving security challenges, the rise of terrorism presents a threat to all of us and calls for a well-coordinated response. Croatia welcomes the work of the High-level Independent Panel on Peace Operations and its review of United Nations peacekeeping operations. We hope that its report will provide future guidance for increasing the effectiveness of United Nations peace operations as one of the key mechanisms for ensuring global peace and stability.
In implementing the mandates of peace operations, we stress the importance of giving the highest priority to the protection of civilians, the prevention of atrocities, especially sexual and gender-based violence, and the protection of children. In addition, I would like to welcome efforts made in other review processes, namely the review of the peacebuilding architecture and the implementation of Security Council resolution 1325 (2000). I am truly confident that all expert recommendations will find a way to be implemented.
We are witnessing fragile peace and security situations in many parts of the world. Under such circumstances, our dedication to security agreements is becoming increasingly important. This is why we
regret that the Review Conference of the Parties to the Treaty on the Non-Proliferation of Nuclear Weapons did not produce the much-needed results. Croatia believes that this Treaty continues to be the most effective multilateral instrument for preventing nuclear proliferation and achieving nuclear disarmament. We should therefore spare no effort to uphold and enhance the Treaty in the future.
The uncontrolled spread of conventional weapons represents another significant threat to security and stability. In that respect, Croatia was proud to preside over the first Review Conference of the Convention on Cluster Munitions, which is among the most insidious types of weapons because they continue to be a threat long after a conflict ends. It is no coincidence that the Conference took place in Dubrovnik, a city that suffered attacks from these kinds of weapons in the Homeland War.
As a country with a rich historical heritage with seven UNESCO world heritage sites, Croatia strongly condemns the deliberate destruction of the world’s cultural history and urges the United Nations and everyone to do more to protect and safeguard heritage in areas where it is threatened by conflicts and extremists.
In terms of diplomacy and foreign relations, this year could mark a turning point in bilateral relations and a shift towards global policy. In this regard, I cannot overemphasize the importance of trust, not just trust among Member States and international institutions, but trust and truth at every level.
On the positive side, we are pleased to note the positive outcome of the negotiations on the Iranian nuclear programme. We congratulate the parties to the talks on their determination and political will to resolve an issue that has been burdening international relations for so long. This is a major victory for diplomacy. We expect in the coming months to see to what extent the removal of the nuclear threat is contributing to the vitally important question of the stabilization of the Middle East and beyond.
Another milestone in international security has been achieved with the entry into force of the Arms Trade Treaty. This legally binding instrument establishes for the first time minimum standards in the trade of conventional arms at a global level. Croatia is proud to be among the countries that have ratified and put into effect this milestone treaty.
15-29562 11/54

A/70/PV.19 30/09/2015
Croatia is fully committed to promoting peace and stability globally, but even more so regionally. We host the Regional Arms Control Verification and Implementation Assistance Centre, an organization with the important mission of fostering dialogue and cooperation on security matters in South-East Europe, with a focus on harmonizing norms and standards, thus facilitating rapprochement with the European Union and NATO.
The issue of most pressing concern is related to the challenges in Europe, in particular its southern neighbourhood. The challenge of the migrant crisis has somehow triggered a connection between geography and peoples’ destinies and has brought to the fore the tragic consequences of unresolved conflicts. As to Syria, Iraq, Libya, Yemen and the other crisis areas of the Middle East and North Africa, we share a grave concern about the continuing and growing trend of violence, religious intolerance and terrorist actions. In those countries, we see unspeakable acts of barbarism and terror with such appalling forms of killing as beheadings, we see sexual violence against women and girls and other extremely heinous crimes — against humanity, culture, religion, dignity and, most appalling of all, human life. It is shocking and sickening. It has nothing to do with Islam, a religion of peace, tolerance and understanding.
We urgently need to stand together, face this huge challenge and mobilize all our efforts to fight the Islamic State in Iraq and the Levant and all forms of intolerance and discrimination. At the same time, we have to find prospects for a peaceful resolution of these conflicts and pave the way for a better life. It is not enough to end human suffering; it is just as important to provide hope and opportunities.
We need to build safe, tolerant and flexible communities that are resistant to radicalization and the marginalization of certain social groups, particularly the most vulnerable ones. To that end, we must expand economic, educational and other opportunities. By so doing, we will eliminate the preconditions for radicalization and violent extremism, which may lead to terrorism. In this regard, we call for the timely implementation of the newly adopted Sustainable Development Goals.
There is no development without security. And there is no real security without justice, human rights, rule of law and good governance. Sustainable development
rests upon economic, social and environmental pillars and the positive synergy between them. There are few straight lines leading to the final goal; rather, it is a meticulous task that requires connecting all the dots, big and small. The complexity of the 2030 Agenda is testimony to that fact. However, it is the only way forward if we are truly committed to leaving no one behind.
On the European continent, in Ukraine, the implementation and the viability of the peace process have to be ensured. The ceasefire must be respected and the Minsk peace plan adhered to by all parties. Croatia, together with its partners in the European Union, remains committed to Ukraine’s sovereignty, independence and territorial integrity, as well as to assisting and supporting Ukraine on its reformist path towards a peaceful and prosperous future.
We emphasize the importance of the stability of South-East Europe and its prosperity. Croatia remains strongly committed to doing its utmost to support the processes of the Euro-Atlantic integration of its south- eastern neighbourhood. We strongly believe that this is the most efficient and constructive way to secure peace, stability and prosperity for this part of Europe. In particular, as we approach the twentieth anniversary of the Dayton Peace Accords, we all should support Bosnia and Herzegovina, a politically emancipated State in which decisions are taken for the equal benefit and prosperity of its three constituent peoples and other communities and individuals.
History is more often than not the real litmus test for leadership. The attribute that all great leaders have had in common is the ability to see past the boundaries of their own timidity. That has often been called vision, or perhaps foresight. In any case, I believe that we all of us fail when we are forced to make a distinction between friends or allies and adversaries. Drawing those distinctions and picking sides creates another wall in terms of global policy. It not only blocks vision, but it confines reason. And once that line is crossed, history teaches us that conflict is inevitable. In terms of all the current crises, I have to say that the traditional bilateral diplomacy should be reevaluated in the light of shifting global policy.
Never judge a country, person or problem by its size. Do not look at numbers and do not be limited by vocabulary, legal terms, boundaries or borders. In terms of size, Croatia ranks 124th in the world, but
12/54 15-29562

30/09/2015 A/70/PV.19
we are determined that our international presence and relevance will be far greater than our size. Our geographical location keeps us at the global table, sometimes against our will, but mostly by choice. I, for one, am not going anywhere and will continue to ask real questions. More and more leaders must realize, as I have from the start, that we should, all of us, look on solidarity and membership in multilateral and international organizations as a privilege for our citizens. When we leave New York and return home, we need to evaluate our national and international interests and values. We should talk to friendly States and to adversaries. We should engage in dialogue, ask real questions, build trust and keep our perspective. We, the peoples of the United Nations, have the tools and the means. Now is the time to find the will to use them.
